Case 1:18-cv-00681-RJL Document 71-5 Filed 07/23/19 Page 1of11

Exhibit 5
Case 1:18-cv-00681-RJL Document 71-5 Filed 07/23/19 Page 2 of 11

| BOIES
| SCHILLER
tus FLEXNER

July 8, 2019
Via Email

Matthew Couch
America First Media
2300 West Ash Street
Rogers, AR 72758

mattcouch@af-mg.com

Re: Aaron Rich v. Butowsky, et al. (United States District Court for the District of
Columbia)

Mr. Couch:

We write pursuant to Local Rule 7(m) to confer with you and America First Media
(“AFM” and together with you, “You”) with respect to Your plainly deficient responses to
Plaintiff's discovery requests. If we are unable to reach a prompt and acceptable resolution to the
issues set forth below, we intend to seek the Court’s assistance.! We reserve all rights.

BACKGROUND

On April 23, 2019, undersigned counsel properly served You with Plaintiff Aaron Rich’s
First Set Of Requests for Production of Documents (“RFPs”). Your response to the RFPs was
due no later than May 22, 2019. You did not timely respond. On May 24, 2019, undersigned
counsel emailed you to determine whether You intended to respond to the RFPs. You responded
the same date and requested an extension of 30 days. Meanwhile, on June 3, 2019, undersigned
counsel properly served You with Plaintiff Aaron Rich’s First Set of Interrogatories
(“Interrogatories”). By June 20, 2019, You still had not responded to the RFPs, so undersigned
counsel again sent you an email to determine whether You intended to respond to the RFP, On
June 23, 2019, You sent to undersigned via email Your purported responses to the RFPs and the
Interrogatories.? Your responses to the RFPs and the Interrogatories are deficient, as explained
below.

 

1 We continue to take the position that You have defaulted in this matter because You have not
answered the Complaint.

2 In doing so, you included Michael Moates on your correspondence. It is unclear why you did
so, as you represented in a March 8, 2019, email that You “parted ways with The DC Chronicle
in late January” and therefore “had no say so over any of their content.” We have relied on that
representation. Please tell us promptly whether it is true.

BOIES SCHILLER FLEXNER LLP
1401 New York Avenue NW, Washington, DC 20005 | () 202 237 2727 | (f) 202 237 8131 | www. bsflip.com

 
Case 1:18-cv-00681-RJL Document 71-5 Filed 07/23/19 Page 3 of 11

Matthew Couch
BS S i America First Media

July 8, 2019

INTEROGATORY RESPONSES

 

Your responses to the Interrogatories are facially deficient because You have not verified
them. under oath. See Fed. R. Civ. P. 33(b)(5) (“Each interrogatory must, to the extent it is not
objected to, be answered separately and fully in writing under oath.”),; Walls v. Paulson, 250
F.R.D. 48, 52, 2008 WL 2175248 (D.D.C. 2008) (applying sanctions for failure to sign
interrogatories because party “apparently misinterprets the Federal Rules as optional. They are
not. Rule 33(b)(5) could not be more clear...”). Please promptly provide a signed verification for
Your responses to the Interrogatories. Mr. Rich reserves all rights to challenge the sufficiency of
Your responses upon receiving them properly signed.

RFP RESPONSES

You have failed to produce a single Communication or Document in response to any of
the RFPs, and it does not appear that You even attempted to search for materials that would be
responsive to the RFPs. For the reasons discussed herein, Your response is contrary to Your
obligations pursuant to the Federal Rules of Civil Procedure. See English v. Washington Metro.
Area Transit Auth., 323 F.R.D. 1, 8, (D.D.C. 2017) (“The Federal Rules of Civil Procedure
encourage the exchange of information through broad discovery.”); Shatsky v. Syrian Arab
Republic, 312 F.R.D. 219 (D.D.C. 2015) (Leon, J.) (Federal Rules “obligate adversaries to timely
provide copies” of non-privileged, responsive materials (emphasis added)); Finkelstein v. D.C.,
No. CIV.A. 85-2616, 1987 WL 14976, at “6 (D.D.C. July 22, 1987) (Rule 34 contemplates
“the diligent search through all likely repositories of records”). 3 If you do not produce
responsive Communications and Documents within 10 days of this letter, Mr. Rich will seek
relief from the Court, including an order compelling You to produce responsive documents and
awarding sanctions for Your failure to cooperate in discovery pursuant to Federal Rule of Civil
Procedure 37.

It “stretches credulity past its breaking point to assert” that You “have no responsive
documents” or that You “cannot produce anything responsive” to any of the RFPs. U.S.
Commodity Futures Trading Comm'n v. Trade Exch. Network Ltd., 61 F. Supp. 3d 1, 8 (D.D.C.
2014). Your position also is flatly inconsistent with Your public and prior statements, including
in court filings under the penalty of perjury. See Declaration of AFM & Matt Couch, May 17,
2018 at | 12(a) (“Which we will prove with documentation...”), see also, e.g., Apt. 25, 2019,
email from M. Couch to M. Governski, M. Gottlieb, J. Riley, C. Houdre, B. Pierce, Discovery
Rich vs. Butowsky, et al. (“documentation and information”), Apr. 2, 2019, email from M.
Couch to M. Governski, M. Gottlieb, J. Riley, C. Houdre, B. Pierce, Rich vs. Butowsky (‘We

 

3A party served with Rule 34 requests for production must produce or allow inspection of the
requested records unless it has asserted a viable objection. See Fed. R. Civ. P. 34(b)(2). Rule 37
further provides that evasive or incomplete answers or responses to written discovery requests
will be treated as a failure to answer or respond. Fed. R. Civ. P. 37(a)(4).” English, 323 F.R.D.
at 8.

Page 2 of 10

 
Case 1:18-cv-00681-RJL Document 71-5 Filed 07/23/19 Page 4 of 11

Matthew Couch
= S = America First Media

July 8, 2019

would also like to send in evidence to whom you would like as it’s relevant to the case to help
the family get Justice for Seth”); Mar. 30, 2019, email from M. Couch to M. Governski, J. Riley,
M. Gottlieb, C. Houdre, Rich vs. Butowsky (“information and evidence that we have in this case”
including “hard, factual, evidence”); Feb. 17, 2019 email from M. Couch to M. Governski, M.
Gottlieb, J. Riley, C. Houdre, D. Pedrick, Re: Rich vs. Butowsky (“tangible evidence”), Matt
Couch, TWITTER (Nov. 24, 2018) (“we've turned over testimony’s to those in the Rayburn
building as well.”); Matt Couch, TWITTER (Nov. 17, 2018) (“We have recordings that we will be
releasing very soon. These will change the game in the Seth Rich investigation.”); Matt Couch,
TWITTER (Nov. 14, 2018) (‘American First Media Group has documentation, recordings,
phone records, etc.”); Matt Couch, TWITTER (June 14, 2018) (“A Mini Thread and Update on
our Seth Rich Investigations. Our own @hanniballmoot has been putting a series of reports
together based on evidence our team has obtained...”), Matt Couch, TWITTER (May 22, 2018)
(“The Storm is coming... Discovery in Coming...Our Evidence is ROCK solid, and they know
it.”); Matt Couch, TWITTER (May 21, 2017) (“There’s actually evidence in the Seth Rich
investigation. My team and I are uncovering a lot of it...”); Matt Couch, TWITTER (May 5,
2018) (“Always funny when someone threatens our team not realizing we have multiple
recordings of them. One Party Consent is going to be a B*tch for some folks :-) (all emphases
added). By way of another example, in an audio recording titled “Breaking Seth Rich
Information Live with Matt Couch Bill Pierce and The Graham Cracker of AFMG” from August
12, 2018—months after Mr. Rich filed suit and served you with a preservation letter—you
stated:

We have so many recordings, so many recordings of people that
don’t even know. We have so many text messages, so many
voicemails, so many emails from people that you are not even
going to believe that’s involved in this investigation and, so, there
are a lot of people on both sides of the political aisle that want to
shut this thing...

We met with people in the Rayburn building. I personally met with
them with an attorney named Ty Clevenger in April of 2018. We
gave them unredacted audio and we gave them a video and they
have this information. We can prove this. I’ve got text messages.
I’ve got emails, I have phone logs. This information went to those
who have offices in the Rayburn building and so this happened
what we can prove it 100% we can prove it.

America First, YoUTUBE, Breaking Seth Rich Information Live with Matt Couch Bill Pierce and
The Graham Cracker of AFMG (Aug. 12, 2018), available at hitps://www.youtube.com/watch?v
=u4ryi Vb92x8&feature=youtu.be (emphasis added).

You have had more than two months to produce these materials—more than double the amount
of time permitted under the Federal Rules, yet You have refused to do so.

Page 3 of 10

 
Case 1:18-cv-00681-RJL Document 71-5 Filed 07/23/19 Page 5of11

Matthew Couch
B S - America First Media

 

 

July 8, 2019
1. RFP No. 1 To Defendant Couch

REQUEST FOR PRODUCTION NO.1
PRODUCTION NO. 1: To the best of our recollection, the only individuals
All Documents and we have had communications with are Cassandra Fairbanks,
Communications relating to | and The Gateway Pundit.
any allegations in the The communications with Cassandra Fairbanks was
Complaint in the above- in person and in the form of a conversation during dinner at
captioned matter, including | a meeting in March of 2018. At which time Ms. Fairbanks
but not limited to (a) all informed our team that she had met with Julian Assange at
Communications You have | the Ecuadorian embassy in the UK. Ms. Fairbanks informed
had with any person or us that Mr. Assange told her that he paid Seth Rich and
entity named in the Aaron Rich for information. Mr. Assange’s exact words
Complaint, including but according to Ms. Fairbanks, yes, I paid the boys”. Ms.
not limited to all Fairbanks also informed us at the time that Mr. Assange
Defendants, pulled her aside into a private stairwell where recording
The Washington Times, devices were not present and stated “if I were to buy
Admiral James A. Lyons, something on eBay, could I have it shipped here to the
Cassandra Fairbanks, The _| embassy. To which Ms. Fairbanks replied, “sure you could”.
Gateway Pundit, and Rod Mr. Assange reiterated his point and stated, “I’m not saying
Wheeler and (b) all that’s how it happened - but I could do that - right?
Communications relating to The communications with the Gateway Pundit is
the Rich Family that You nothing more than a phone interview which can be found on
have had with any person or | their website.
entity.

 

 

 

 

RFP No. | requests “all Communications” You had had with “any person or entity
named in the Complaint” and “all Communications relating to the Rich Family” You have had
with “any person or entity.” It is inconsistent with Your own statements that Ms, Fairbanks and
The Gateway Pundit are the only individuals named in the Complaint with whom You have
communicated and/or with whom You discussed the Rich Family. You have publicly stated that
you have “so many recordings” and “so many text messages, so many voicemails, so many
emails from people” who “you are not even going to believe” are involved in the Seth Rich
investigation, America First, YOUTUBE, Breaking Seth Rich Information Live with Matt Couch
Bill Pierce and The Graham Cracker of AFMG (Aug. 12, 2018), available at www.youtube.
com/watch?v__=udryiVb92x8&feature=youtu.be (emphasis added). Likewise, You have
repeatedly and publicly stated that you have “so many recordings” “substantial evidence” and
“documentation, recordings, phone records, etc.” that will prove when Mr. Butowsky became
Your source of information about the Rich Family. Declaration of AFM & Matt Couch, May 17,
2018 at, eg. §f 4-6; 14; 19; Matt Couch, TwiTTER (Nov. 14, 2018) (“We have substantial
evidence going back to August of 2017 that will provide and show [Butowsky] was our
source...”); Matt Couch, TwitTaR (Nov. 14, 2018) (‘American First Media Group has
documentation, recordings, phone records, etc. That will show when we first started talking to

Page 4 of 10

 
Case 1:18-cv-00681-RJL Document 71-5 Filed 07/23/19 Page 6 of 11

S Matthew Couch
IS we l= America First Media

July 8, 2019

Ed Butowsky in regards to the Seth Rich Investigation” (emphasis added)). Likewise, You have
publicly stated that members of Your team—a number of whom are specifically named in the
Complaint—sent e-mail communications regarding the Rich Family, e.g., Matt Couch, TWITTER
(Mar. 2, 2018) (“Emails and Calls when un-returned to our Professionals.”), and otherwise have
“recordings” related to the “Scth Rich investigation, Matt Couch, TWITTER (Nov. 17, 2018) (“We
have recordings that we will be releasing very soon. These will change the game in the Seth
Rich investigation.” (emphasis added)). Your own response to Interrogatory No. 2 refers to
“Emails [] from defendant Butowsky” regarding the Rich family. In addition, third party
productions to Rule 45 subpoenas establish that You communicated about the Rich Family,
including via Twitter direct messaging. See, 2.2.5
https://www.youtube.com/watch?v=pB7NjF1ApZg at 41:54 and 50:05 (communications from M.
Couch to M. Chavez). Finally, third-party deposition testimony has established that you have
had direct communications with Edward Butowsky relating to Seth and/or Aaron Rich since at
least August 2017. See, e.g., Thomas Schoenberger Dep., June 28, 2019, at 83:8-11; 84:21-
85:15.

2. REP No. 2 To Defendant Couch

 

 

 

 

REQUEST FOR PRODUCTION NO. 2: PRODUCTION NO. 2

All Documents and Communications supporting or This request is vague and
refuting or otherwise referring to the facts upon ambiguous and thusly we are unable to
which you relied for any Statement attributed to You | give an adequate response. If this is

in the Complaint, including but not limited to all referring to investigative notes, we
Documents and Communications relating to any have none, Everything reverencing
investigation into the truth or falsity of the [sic] the investigation has at one time
Statements. been posted in articles or tweets.

 

Mr. Rich’s Complaint attributes a number of Statements to You in his Complaint that he
claims are false and defamatory—RFP No. 2 plainly, and on its face, requests You produce All
Documents and Communications supporting or refuting or otherwise referring to the facts on
which You relied” when You published those Statements. Mr. Rich is entitled any and all
information on which You relied for Your false and defamatory Statements about him and, as
discussed above, You have repeatedly and consistently stated to have “information and
evidence” directly relevant to the claims You have made about Mr. Rich and his family.

You are obligated to produce materials based on a reasonable interpretation of RFP No. 2.
RFP {J (“If, in responding to any of the following Requests, You encounter any ambiguity or
confusion in construing either a Request or a Definition or Instruction relevant to a Request, set
forth the matter deemed ambiguous, select a reasonable interpretation that you believe resolves
the ambiguity, respond to the Request using that interpretation, and explain with particularity the
construction or interpretation selected by you in responding to the Request.”), It is improper to
“nse deliberate misunderstanding as a shield to production” of materials, especially when
“defendants know exactly what” the plaintiff is requesting. U.S. Commodity Futures Trading
Comm’nv. Trade Exch. Network Lid., 61 F. Supp. 3d 1, 7, 2014 WL 4693408 (D.D.C. 2014).

Page 5 of 10

 
Case 1:18-cv-00681-RJL Document 71-5 Filed 07/23/19 Page 7 of 11

Matthew Couch
He S fe America First Media

July 8, 2019

It also is insufficient to claim, as You do, that You are not obligated to produce material
responsive to RFP No. 2 because all responsive materials have “at one time been posted in
articles and tweets.” See Shatsky, 312 F.R.D. at 223-24 (Leon, J) (calling it “absurd” to attempt
to “shield publicly available documents from discovery merely because of their accessibility”),
see also U.S. Commodity Futures Trading Comm'n, 61 F. Supp. 3d at 7 (“It is not up to the party
from whom documents are requested to pick and choose how to present relevant
information...”). Furthermore, a conclusory statement that You have no “investigation notes” is
an insufficient basis by which to object to producing any responsive documents, which on its
face goes beyond requesting solely “investigation notes.” Id at 6.

If you refuse to produce documents in response to RFP #2, we reserve our right to seek
an adverse inference that you do not have and never had Documents, Communications, or
evidence supporting your defamatory Statements.

3. RFP No. 3 To Defendant Couch.

 

 

REQUEST FOR PRODUCTION NO. 3: | PRODUCTION NO. 3

A complete copy of all Documents relating There are literally hundreds of individual
to Seth Rich and/or Aaron Rich that have at | tweets and articles referencing Seth Rich that have
any time been posted to any websites or been posted to our website and social media and
Social Media account under Your are readily available publicly. Retrieving and

ownership, custody, or control, including _| printing all of these would be a relative technical
but not limited to https://af-mg.com/ and impossibility. Al documents and articles are on
https://www.americafirstmg.com/, line however to be viewed at your leisure. All
articles referencing Aaron Rich have been
removed as per your request.

 

 

 

 

For the reasons discussed in response to RFP No 2, You cannot avoid production by
stating that the materials arc “available publicly.” See Shatsky, 312 F.R.D. at 223-24 (Leon, J);
see also U.S. Commodity Futures Trading Comm’n., 61 F. Supp. 3d at 7. To the extent you are
attempting to object on the basis that RFP No. 3 is “unduly burdensome,” you have failed to
articulate a reasonable basis. RFP No. 3 requests a complete copy of Social Media or website
accounts under Your ownership, custody and control. You are obligated to exercise that control
and take reasonable efforts to secure complete copies of those accounts. U.S. Commodity Futures
Trading Comm’n, 61 F. Supp. 3d at, 6-7 (rejecting the argument that defendants need not
produce “publicly available” documents because parties “from whom documents are requested
must produce those documents if the request is otherwise unobjectionable and the documents are
within those parties’ “possession, custody, or control”). Furthermore, You have posted content
on Social Media that is not publicly available. See, e.g., Matt Couch, TWITTER (Nov. 28 , 2018)
(“Join me on MeWe and see what I’m really sharing these days. Join me on MeWe — the social
network with privacy!”); Matt Couch, TwITTER (Dec, 10, 2018) (“We released the letter sent to
us from the brother of Seth Rich to our Patron’s over on Patreon. If you haven’t got signed up, I
encourage you to do so. It’s a great way to support our team, and get information first.”)

Page 6 of 10

 
Case 1:18-cv-00681-RJL Document 71-5 Filed 07/23/19 Page 8 of 11

q Matthew Couch
= es j= America First Media

July 8, 2019

As far as Your representation that you have removed “All articles referencing Aaron Rich”
(which as a separate point does not appear to be accurate), that does not excuse your obligation
either to preserve or to produce those materials. You have known since March 27, 2018, when
Mr. Rich’s counsel sent you a preservation letter, that you had a duty to maintain all material and
data within your possession, custody, and control. Mar. 27, 2018, letter from M. Gottlieb to M.
Couch, Aaron Rich v. Butowsky, et al (United States District Court for the District of Columbia).
In April 2019, You approached counsel for Mr. Rich regarding Your interest in settlement. As
part of and in the course of settlement negotiations, which proved unsuccessful, You voluntarily
removed reference to Mr. Rich, and not pursuant to any signed settlement agreement. As we
explained to you, You remained obligated to preserve any and all materials relevant to the
lawsuit, and cannot use any decision to remove offending content as a basis to withhold
production.

4. REP No. 4 To Defendant Couch

 

REQUEST FOR PRODUCTION NO. 4: PRODUCTION NO. 4

Mobile phone records sufficient to show all phone In regards to phone records since
numbers and providers You used at any time January I, 2016. We did not begin actively
since January 1, 2016 and all Documents, working on the Seth Rich case until at least

including mobile phone billing records, showing | August of 2016. Furthermore, personal
the calls You made or received since January 1, | phone records are in no was [sic] related to
2016 relating to the allegations in the Complaint. | @ public defamation suit.

 

 

 

You appear to acknowledge that You have responsive materials as of August 2016—the
month when you claim to have begun “actively working on the Seth Rich case.” You are
therefore “required to produce documents for those parts of the RFP to which” You did not
object, namely phone records from after August 2016. U.S. Commodity Futures Trading
Comm’n, 61 F. Supp. 3d at 7; see also RFP | H (“If You object to production in response to a
specific request, You shall state with particularity the basis for all objections with respect to such
request. You shall respond to any and all portions of any request that do not fall within the
scope of Your objection.”). Mr. Rich reserves all rights to compel production for materials
before August 2016.

Your position that “personal phone records are in no [way] related” is legally and
factually baseless. See Klayman v. Judicial Watch, Inc., No. CV 06-670 (CKK)(AK), 2008 WL
11394178, at *8 (D.D.C. Jan. 16, 2008), aff'd, No. CV 06-670 (CKK), 2008 WL 11394172
(D.D.C. Apr. 2, 2008) (“it is not for [subpoenaed party] “to unilaterally decide which documents
are relevant and should be produced.”). You have repeatedly stated, including in Your Response
to RFP No. 1, that You have communicated about the Rich Family by phone. You have
personally represented to the Court under penalty of perjury that You and Mr. Butowsky began
to speak “the first to second week in August” and that “Phone records, and other means will
prove that.” See Declaration of AFM & Matt Couch, May 17, 2018; see also Matt Couch,
TWITTER (Nov. 14, 2018) (“American First Media Group has documentation, recordings, phone

Page 7 of 10

 
Case 1:18-cv-00681-RJL Document 71-5 Filed 07/23/19 Page 9 of 11

S Matthew Couch
8 w F America First Media

July 8, 2019

records, etc. That will show when we first started talking to Ed Butowsky”). By Your own
admissions, You possess materials directly responsive to RFP No. 4 that You have failed to
produce, Mr. Rich is entitled to know all phone numbers and providers You have used during the
relevant time period in order to conduct adequate discovery. Alexander v. F.BL, 194 F.R.D,
305, 315 (D.D.C. 2000) (compelling production of certain individuals’ telephone logs because
plaintiff sough “Telephone records to determine who these key individuals contacted and worked
with so they can discover all the facts”). There is no privilege permitting the withholding of
“personal” documents, and there is an operative Protective Order, Dkt. 29, to the extent You are
concerned about privacy.

§. REP No. 5 To Defendant Couch

 

 

 

REQUEST FOR PRODUCTION NO. 5: PRODUCTION NO. 5

All Documents and Communications In regards to “steps we have taken to
concerning the steps You have taken to preserve documents” - this request is vague
preserve Documents and Communications and ambiguous. We have no documents
relevant to the lawsuit, including the concerning steps we have taken to preserve
Documents and Communications responsive to | other documents. This request makes litile if
these Requests. any sense.

 

 

As discussed above, You have been obligated to preserve Documents and
Communications since at least March 2018. You also are obligated to produce “all responsive
documents in Your possession, custody, or control, regardless of whether such documents are
possessed directly by You or persons under Your control, including Your agents, employees,
representatives, or attorneys, or their agents, employees, or representatives.” RFP D. RFP No.
5 requests all Documents and Communications showing whether, and how, You have complied
with Your legal obligation and duty to preserve relevant materials, and to ensure Your agents do
the same. Examples of such documents might include correspondence you sent to the AFM
“team” to instruct them to preserve and produce documents, documents showing metadata for
back-up files, or document preservation/management protocols.

6 REP No. 6 To Defendant Couch

 

REQUEST FOR PRODUCTION NO. 6: PRODUCTION NO. 6

All Documents and Communications relating There is no documentation in existence
to any of Your responses to any discovery regarding this request.

served or that will be served upon You in the
above-captioned matter.

 

 

 

 

Your responses directly contradict Your representation that there is “no documentation in
existence” related to Your interrogatory responses. For example, Your response to Interrogatory
No. 2 refers to “Emails [] from defendant Butowsky” and Your response to Interrogatory No. 6
admits that you have “tweeted over 200,000 times.” In addition to having an obligation to
produce those materials in response to RFP No. 6, You remain under an ongoing obligation to

Page 8 of 10

 
Case 1:18-cv-00681-RJL Document 71-5 Filed 07/23/19 Page 10 of 11

BSF

Matthew Couch
America First Media
July 8, 2019

supplement any of Your responses as “You obtain or become aware of any further Documents
responsive to the Requests” pursuant to FRCP Rule 26(e).” RFP { B.

7. REP No. 4 To Defendant AFM

 

REQUEST FOR PRODUCTION NO. 4:
All Documents and Communications relating
to Your fundraising efforts and Your use or
disposition of funds raised through such
fundraising efforts. This Request includes, but

PRODUCTION NO. 4

Our fundraising efforts are in no way
relevant to a civil defamation suit, Our
teespring [sic] merchandise is in no way
related to a civil defamation suit.

is not limited to, Documents and
Communications relating to funds received via
PayPal, Fundly, GoFundMe, Patreon, or any
other online fundraising platform and funds
received from sales of merchandise, including
but not limited to on
https://teespring.com/stores/americafirstmedia
or
https://greatamericanera.com/products/america-
first-media-group.

 

 

 

 

AFM spread false and defamatory statements in part to raise money through online
fundraising platforms and to sell merchandise, see Dkt. 4 {§f 10, 58-60, making those activities
and related documents directly relevant. See Competitive Enter. Inst. v. Mann, 150 A.3d 1213,
1259, 45 Media L. Rep. 1419, 2016 WL 7404870 (D.C. 2016), as amended (Dec. 13, 2018)
(“bias providing a motive to defame by making a false statement may be a relevant consideration
in evaluating other evidence to determine whether a statement was made with reckless disregard
for its truth”). How You used the money raised while spreading false and defamatory Statements
about Mr. Rich, including whether and how You used that funding to investigate the truth of
Your Statements, bears directly on the operative issues in the litigation. Mr. Rich reserves all
rights to seek disgorgement of funds You have made from Your wrongdoing. See Non-damages
remedies including money disgorgement, Dan B. Dobbs, Paul T. Hayden and Ellen M. Bublick,
The Law of Torts § 576 (2d ed.)

8 REP No. 5 To Defendant AFM

 

REQUEST FOR PRODUCTION NO. 5: PRODUCTION NO. 5

 

All Documents and Communications relating
to AFM’s formation, incorporation, and non-
profit status, including but not limited to Your
articles of incorporation, by-laws, any reports
filed with state or federal agencies.

 

AFM is essentially just a moniker and
consists of a group of investigative journalists,
former LEO’s, private investigators and former
intel agents. We filed an LLC almost two years
ago, never used it, never publicized it. No EIN
or Bank Accounts were ever established, and it
was never used.

 

Page 9 of 10

 

 
Case 1:18-cv-00681-RJL Document 71-5 Filed 07/23/19 Page 11 of 11

Matthew Couch
A S - America First Media

July 8, 2019

Your Response is non-responsive and fails to provide any explanation for why You have
failed to produce any responsive materials. Regardless of whether You have “used” or
“publicized” Your registered status, You are publicly listed as a Nonprofit Corporation in the
state of Arkansas. See  https://www.sos.arkansas.gov/corps/search_corps.php?7DETAIL
=493198&corp type _id=&corp name=AmericatFirst+MediaX&agent search=&agent city=&ag
ent_state=&filing number=&cmd=. Your Response implicitly acknowledges that you have
“filed” documents in connection with Your status with the state and, therefore, You are obligated
to produce those responsive materials. The fact that You admit that AFM observes no corporate
form does not excuse Your obligation to produce relevant materials,

Respectfully,

Mik Cp Crs,

Mery! C. Governski

 

Page 10 of 10

 
